Citation Nr: 0301337	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  96-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
epididymal cysts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which awarded the veteran service connection, with a 
noncompensable initial rating, for bilateral epididymal 
cysts.  He responded with a timely Notice of Disagreement 
regarding this initial rating, and this appeal was 
initiated.  

The veteran's claim was initially presented to the Board 
in March 1998 and again in December 2000; on each 
occasion, this issue was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  Current medical evidence of record does not show 
epididymal cysts of urinary dysfunction resulting from 
such cysts.  


CONCLUSION OF LAW

A compensable initial rating for the veteran's bilateral 
epididymal cysts is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.321, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic 
Code 7529 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the May 1996 Statement of the Case, the various 
Supplemental Statements of the Case, and June 2001 letter 
to the veteran and his representative informing them of 
the pertinent changes within the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that 
the VA would attempt to obtain.  The veteran has reported 
that he receives medical care from the VA, and these 
records have been obtained by the RO.  He also stated that 
he has received no private medical treatment for his 
service-connected disability, and thus no such records 
have been obtained by the VA.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded several VA medical 
examinations in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the 
merits.

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
when the assignment of initial ratings is under 
consideration, the level of disability in all periods 
since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 
12 Vet. App. 119 (1998).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability to 
be assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2002).  

The veteran has attributed a variety of genitourinary 
symptoms to his service-connected bilateral epididymal 
cysts.  The Board also notes that the veteran has been 
diagnosed with chronic prostatitis and stricture of the 
bladder neck; neither of these disabilities are service-
connected.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2002).  Nevertheless, "when it is not possible to 
separate the effects of the [service connected disability 
and the non-service connected disability], VA regulations 
at 38 C.F.R. § 3.102, which require that reasonable doubt 
on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service connected condition."  61 Fed. Reg. 52698 (Oct. 8, 
1996); see also Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  To the extent possible, the Board will consider 
only that degree of disability resulting from the 
veteran's service-connected bilateral epididymal cysts.  

In a December 2000 remand order, the Board ordered the 
veteran to be examined to determine what genitourinary 
impairment, if any, resulted from the veteran's service-
connected disability.  He was thereafter seen by VA 
physicians in March 2001.  Dr. T., a VA urologist, 
examined the veteran and diagnosed "bladder neck 
contracture aggravated by catheterization, service 
connected 1993."  The veteran gave a history of having 
undergone catheterization while being treated at a 
military hospital following an in-service head injury.  
However, Dr. G., a VA physician, reviewed the service 
medical records and found no evidence that the veteran was 
in fact catheterized following his May 1993 head injury.  
The emergency room treatment report from Yuma Regional 
Medical Center does not reflect any catheterization at 
that time, and does not suggest the veteran was 
unconscious for an extended period of time, as might 
require catheterization.  Dr. G. also noted that an August 
1994 urethrogram was negative for any urethral stricture, 
as was a February 1997 cytoscopy.  The veteran's urethral 
stricture was not diagnosed until a May 1998 cytoscopy.  
Therefore, Dr. G. attributed the veteran's symptoms of 
bladder neck contracture, and related impairment, to his 
nonservice-connected chronic prostatitis.  Further, the 
doctor did not report any current disability related to 
epididymal cysts.  

Based on these medical records, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
bladder neck contracture and related symptomatology is 
unrelated to his service-connected bilateral epididymal 
cysts.  While Dr. T. has suggested the veteran's current 
genitourinary symptoms stem from his bilateral epididymal 
cysts, the record does not reflect that the doctor 
reviewed the veteran's entire medical record, as did Dr. 
G.  Therefore, the Board gives more weight to the opinion 
of Dr. G.  A diagnosis or medical assessment based solely 
or in part on the veteran's self-reported, and possibly 
inaccurate, medical history is of little probative weight.  
See Kightly v. Brown, 6 Vet. App. 200 (1994); Reonal v. 
Brown, 5 Vet. App. 458 (1993).

The veteran's bilateral epididymal cysts are currently 
rated as noncompensable under Diagnostic Code 7529, for 
benign neoplasms of the genitourinary system.  Under this 
Code, the veteran's disability may be rated under the 
criteria for voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7529 (2002).  The criteria for voiding dysfunction 
and renal dysfunction can be found under 38 C.F.R. 
§ 4.115a (2002).  However, in any claim where the criteria 
for a compensable evaluation are not met, a noncompensable 
rating shall be assigned.  38 C.F.R. § 4.31 (2002).  

When he was seen by a VA examiner in October 1996, the 
veteran was negative for any cysts of the testes.  The 
veteran underwent ultrasound of the scrotum in May 1998, 
and bilateral epididymal cysts were not noted at that 
time.  On reexamination in March 2001, the veteran had a 
slightly tender left epididymitis, but no cysts were noted 
on either the left or right side.  In fact, no post-
service medical evidence has been presented suggesting the 
veteran continues to have bilateral epididymal cysts.  
Likewise, no current genitourinary symptoms have been 
credibly attributed to his bilateral epididymal cysts.  
While the veteran apparently urinates frequently, the 
medical reports of this notes that he drinks a gallon of 
water daily.  Therefore, a compensable initial rating 
under Diagnostic Code 7529, or any other schedular 
criteria, is not warranted for this service-connected 
disability.  See 38 C.F.R. § 4.31 (2002).  In the absence 
of any evidence of impairment attributable to the 
veteran's service-connected disability, a compensable 
initial rating cannot be awarded.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's service-connected 
genitourinary disorder has itself required no extended 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran 
has not otherwise submitted evidence tending to show that 
his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine 
does not apply.  A compensable initial rating for the 
veteran's service-connected bilateral epididymal cysts is 
not warranted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

ORDER

A compensable initial rating for the veteran's service-
connected bilateral epididymal cysts is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

